Citation Nr: 1205051	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was previously before the Board in November 2010 and was remanded for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Requisite for a grant of service connection for PTSD is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).

The Veteran contends that he has PTSD as the result of three in-service stressors: harassment by superior officers, an accident in which he fell toward the edge of a cliff and was air-lifted for treatment, and a near-miss accident with a helicopter.  

The Veteran underwent a VA examination in April 2011.  The Veteran's claims file and medical records were reviewed.  The Veteran relayed his stressors to the examiner and the examiner stated that "the events that the Veteran lists as stressors for his PTSD would indeed qualify."  The examiner opined that the Veteran's PTSD symptoms are as likely as not the result of his military service.  

However, the basis of the examiner's opinion is unclear. 38 C.F.R. § 4.2 (providing that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).  

With regard to the Veteran's first alleged stressor, the Veteran initially claimed that his PTSD was due to harassment, hazing, and threats he received from his superior officers.  Specifically, the Veteran alleged that his superiors lowered his rifle scores to prevent him from earning a promotion, as well as made threats of physical violence against him. The Veteran submitted a lay statement from A.L., who stated that he served with the Veteran and could confirm that the Veteran was subjected to harassment and threats of bodily harm by his superiors.  

It is unclear whether the Veteran has PTSD as a result of the claimed stressors of harassment and the alleged threats of bodily harm, such that 38 C.F.R. § 3.304(f)(3) is implicated. The April 2011 VA examiner noted that he was unable to substantiate the alleged harassment by the Veteran's sergeant. However, as noted 38 C.F.R. § 3.304(f)(3) does not require substantiation of the in-service incident. Instead, it provides that evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).  

During service, the Veteran's personnel file indicates that he was cited multiple times for disciplinary infractions.  Upon remand, the examiner shall comment on whether the Veteran's in-service disciplinary record was indicative that he was threatened as alleged and caused PTSD. 

Because the claim remains pending, the Veteran may submit any further and specific evidence as to the occurrences of these claimed incidents in accordance with 38 C.F.R. § 3.304(f)(3).    

With regard to the Veteran's other alleged stressors, in claims for PTSD based on non-combat stressors, the record must contain service records or other statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  The Veteran claims that his PTSD is due to a fall that he experienced during a training exercise in the October 1980 in Okinawa, Japan.  Specifically, he stated that he was climbing a steep rise and fell toward the edge of a cliff.  He alleges that he landed on a tree and had to be air lifted out of the area.  A treatment record from October 1980 indicated that the Veteran was brought in by a rescue team and treated for hip pain and right leg numbness.  He was assessed with a contusion to his hip and returned to duty.  No additional details were given regarding the incident. In the lay statement from A.L., he stated that the Veteran was injured during a training exercise in which he fell into a tree while climbing a 45 degree incline and had to be air lifted for treatment. Finally, the Veteran also reported that "a helicopter almost landed on [him] and [he] had to dive and throw his rifle aside."  He contends that he gets very nervous around helicopters since that incident.

The basis of the April 2011 VA examiner's opinion as to service-caused PTSD  (i.e., whether he examined the record) is unclear. While the examiner relied on the Veteran's service-connected foot disorder as confirmation of the fall in Okinawa, the foot disorder for which the Veteran is service-connected is a bunion for which the Veteran was treated during basic training in October 1979, and not from an injury that resulted from the fall in October 1980.  Records indicate that after the October 1980 fall, the Veteran was assessed with a contusion to the hip that resolved.  

Clarification of the examiner's opinion is necessary to determine which claimed stressor is the basis of the examiner's diagnosis and conclusion.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Currently, only the stressor of a fall during a training exercise has been confirmed by the Veteran's medical records.  If the Veteran submits additional information regarding the harassment and abuse by his superior officers or the helicopter incident and the RO is able to confirm or verify either of those stressors, the examiners shall consider those findings as well.

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be contacted and asked to provide as much additional detail as possible regarding his reported claimed verbal assaults in service.  He must also be asked to submit alternative sources of information to verify the claimed threats by officers and non-commissioned officers, to include the names, ranks, units, and duty assignments of his alleged assailants. He must be informed that these alternative sources could include, but are not limited to, private medical records; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  Contemporaneously with this directive, the RO/AMC must advise the Veteran in accordance with the provisions of 38 C.F.R.§ 3.304(f)

2. After the passage of a reasonable amount of time, the RO/AMC must make reasonable efforts to further research and verify the Veteran's stressors.  

3. The RO/AMC must then schedule the Veteran for a VA examination by a BOARD OF TWO CLINICIANS WITH APPROPRIATE EXPERTISE IN PSYCHIATRY. The purpose of the examination is to determine whether the Veteran has a diagnosis of PTSD that is due to his alleged in-service stressors.  In all examinations, the following considerations will govern:

The claims folder, and a copy of this remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this remand. The examiners' attention is called to the following evidence:

The Veteran being absent without leave (AWOL) in February 1980; 

Possession of marijuana by the Veteran in June 1981; 

      A notation of two days AWOL in August 1981; 





The Veteran resisting apprehension in February 1982; 

Unlawful possession of alcohol and drinking on duty by the Veteran in November 1982;

      The Veteran being AWOL in May 1983;

The January 2006 statement from the Veteran's mother, in which she describes the Veteran as having angry outbursts, anxiety, and depression, and being psychologically different upon his return from service;  

The July 2011 lay statement by A.L. in which he states that the Veteran was fearful for his life due to harassment and threats made by superior officers;

The October 1979 treatment record for a bunion  and fracture of a distal phalanx and

The October 1980 service treatment record where it was noted that the Veteran reported via rescue team, complained of hip pain and right leg numbness, and was diagnosed with a contusion to the hip.
 





The examiners must respond to the following:

      Does the Veteran have PTSD?

If the Veteran has PTSD, given your review of all of the evidence of record, are there in-service behavior changes that constitute credible evidence that the Veteran was threatened as he alleged by his supervisors, including but not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

If the Veteran has PTSD, given your review of all of the evidence of record, is such PTSD the result of a stressor of falling during a training exercise in October 1980?

If the Veteran has PTSD, and if the RO/AMC has verified the Veteran's stressor of a near-accident with a helicopter given your review of all of the evidence of record, is such PTSD the result of a stressor of being involved in a near-helicopter accident in service?

The examiners MUST STATE THE MEDICAL AND FACTUAL BASIS OR BASES FOR ANY OPINIONS RENDERED BASED ON THEIR CLINICAL EXPERIENCE, AND MEDICAL EXPERTISE, AND ESTABLISHED MEDICAL PRINCIPLES. HOWEVER, THE MERE STATEMENT OF EXPERTISE IS NOT SUFFICIENT, WITHOUT A DISCUSSION OF THE MEDICAL AND FACTUAL BASIS OR BASES OF RECORD. 
  
If the examiners finds he or she cannot provide a requested finding without resort to pure speculation, they must provide a complete rationale for any such opinion.  They must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

4. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. The RO/AMC must then readjudicate the claim of service connection for PTSD to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

